Case 0:18-cv-61828-WPD Document 49 Entered on FLSD Docket 02/06/2019 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-61828-CIV-WPD/LSS



  AMGEN INC. and AMGEN
  MANUFACTURING LIMITED,

                    Plaintiffs,

         v.

  APOTEX INC. and APOTEX CORP.,

                    Defendants.



      AMGEN INC’S AND AMGEN MANUFACTURING, LIMITED’S UNOPPOSED
       MOTION FOR LEAVE TO AMEND COMPLAINT BY INTERLINEATION

         Plaintiffs Amgen Inc. and Amgen Manufacturing, Limited (collectively, “Amgen”), by

  and through undersigned counsel and pursuant to Federal Rule of Civil Procedure 15(a), hereby

  file this Unopposed Motion for Leave to Amend Complaint by Interlineation (the “Motion”). In

  support of this Motion, Amgen states:

                                    MEMORANDUM OF LAW

         1.     On August 7, 2018, Amgen filed this patent infringement case under the Biologics

  Price Competition and Innovation Act of 2009 against Defendants Apotex Inc. and Apotex Corp.

  (collectively, “Apotex”). See ECF No. 1.

         2.     Apotex moved to dismiss the Complaint on December 10, 2018 (see ECF No. 8),

  and Amgen filed its opposition to the motion to dismiss on January 23, 2019 (see ECF No. 46).

  Apotex’s reply is due by February 6, 2019. See ECF No. 48.

         3.     After filing its opposition to Apotex’s motion to dismiss, Amgen discovered that
Case 0:18-cv-61828-WPD Document 49 Entered on FLSD Docket 02/06/2019 Page 2 of 5



  it had inadvertently mislabeled two substances involved in the accused process in two paragraphs

  of its Complaint. To ensure the accuracy of its pleading, Amgen seeks leave to amend its

  Complaint by interlineation to fix these errors, as follows:

         38.       …

         • an amount of oxidant: cysteine cystine (Non-Confidential Joint Appendix at
         Appx5904–5907, Appx7150, Appx7397, Appx7448; Non-Confidential Apotex
         Brief at 7–8; ’287 Patent, 3:51-54);
         • an amount of reductant: cystine cysteine (Non-Confidential Joint Appendix at
         Appx5904–5907, Appx7150, Appx7397, Appx7448; Non-Confidential Apotex
         Brief at 7–8; ’287 Patent, 3:51-54).

         39.      In Apotex’s accused process, the refolding solution that Apotex prepares,
         the amounts of oxidant (cysteine) (cystine) and reductant (cystine) (cysteine) are
         related through a thiol-pair ratio and a thiol-pair buffer strength, wherein the thiol-
         pair ratio is in the range of 0.001-100 and the thiol pair buffer strength maintains
         the solubility of the solution. See Non-Confidential Joint Appendix at Appx5904–
         5907.

         4.      Leave to amend is “freely” given “when justice so requires.” Fed. R. Civ. P.

  15(a). Amendment by interlineation is a “permissible” method of amending a pleading where, as

  here, the amendment is of a “trivial or formal nature.” Woodburn v. State of Florida Dept. of

  Children & Family Services, 854 F. Supp. 2d 1184, 1210 (S.D. Fla. 2011) (citation omitted)

  (granting motion for leave to amend by interlineation). This Court in particular has allowed

  parties to amend their pleadings by interlineation on numerous occasions to fix scrivener’s

  errors, typographical errors, and other trivial mistakes. See, e.g., Wrangen v. Pennsylvania

  Lumbermens Mut. Ins. Co., Case No. 07-cv-61879, 2009 WL 10667562, at *1 (S.D. Fla. Feb. 13,

  2009) (granting “relief requested by Plaintiffs . . . to amend by interlineation to reflect the proper

  name of Defendant”) (Dimitrouleas, J.).

         5.      There is good cause for allowing the requested amendment here. The amendment

  would not introduce any substantive changes to Amgen’s pleading and instead would simply



                                                    2
Case 0:18-cv-61828-WPD Document 49 Entered on FLSD Docket 02/06/2019 Page 3 of 5



  correct the names of substances involved in the accused process. The remaining allegations of

  the Complaint would remain the same and, therefore, the requested amendment would not

  require Apotex to file a new responsive pleading or otherwise affect the pending motion to

  dismiss. Nor would the request cause any delay or prejudice to any party in this action. The

  deadline for motions to amend pleadings is not until August 30, 2019 (see ECF No. 43) ‒ more

  than six months away.

         6.      Amgen notes that the two paragraphs in the Complaint containing the errors are

  cited and referred to in the briefing on Apotex’s Motion to Dismiss. See Defs.’ Memorandum In

  Support of Mot. Dismiss, ECF No. 9 at 13 (quoting Compl. ¶¶ 38-39, within which the

  substances are mislabeled); see also Pls.’ Opp. to Mot. Dismiss, ECF No. 46 at 8 (citing Compl.

  ¶ 38, mislabeling substances); id. at 14 (quoting Compl. ¶ 39, within which the substances are

  mislabeled). To ensure the accuracy of the record, Amgen requests that the amendment apply

  not only to the Complaint, but also to any papers in the record that refer to the Complaint. Such

  relief would be consistent with the relief ordered in Woodburn, in which the court ordered that

  “all pleadings and papers are deemed corrected.” See Woodburn, 854 F. Supp. 2d at 1210

  (stating that “all prior pleadings and papers in this case are deemed to read Inselair Aruba N.V.

  whenever they reflect Insel Air Aruba N.C.”).

                                           CONCLUSION

         For the foregoing reasons, Amgen respectfully requests that the Court grant this

  Unopposed Motion and allow Amgen to amend its pleading by interlineation. A proposed Order

  granting this Motion is attached as Exhibit “A,” and a proposed First Amendment by

  Interlineation is attached as Exhibit “B.”




                                                  3
Case 0:18-cv-61828-WPD Document 49 Entered on FLSD Docket 02/06/2019 Page 4 of 5



         CERTIFICATE OF CONFERRAL PURSUANT TO LOCAL RULE 7.1(a)(3)

         The undersigned has conferred with counsel for Apotex and confirmed that Apotex does

  not oppose the relief sought in this Motion.



                                                 Respectfully submitted,

                                                 By: /s/ John F. O’Sullivan
                                                 John F. O’Sullivan
                                                 Fla. Bar No. 143154
                                                 Jason D. Sternberg
                                                 Fla. Bar No. 72887
                                                 HOGAN LOVELLS
                                                 600 Brickell Ave., Suite 2700
                                                 Miami, FL 33131
                                                 Telephone: (305) 459-6500
                                                 Facsimile: (305) 459-6550
                                                 john.osullivan@hoganlovells.com
                                                 jason.sternberg@hoganlovells.com

                                                 Of Counsel:

                                                 Nicholas Groombridge
                                                 Jennifer H. Wu
                                                 Jennifer Gordon
                                                 Jacob T. Whitt
                                                 Stephen A. Maniscalco
                                                 Golda Lai
                                                 PAUL, WEISS, RIFKIND, WHARTON
                                                   & GARRISON
                                                 1285 Avenue of the Americas
                                                 New York, NY 10019
                                                 Telephone: (212) 373-3000
                                                 Facsimile: (212) 757-3990
                                                 ngroombridge@paulweiss.com
                                                 jwu@paulweiss.com
                                                 jengordon@paulweiss.com
                                                 jwhitt@paulweiss.com
                                                 smaniscalco@paulweiss.com
                                                 glai@paulweiss.com




                                                    4
Case 0:18-cv-61828-WPD Document 49 Entered on FLSD Docket 02/06/2019 Page 5 of 5



                                               Wendy A. Whiteford
                                               Kimberlin Morley
                                               Eric Agovino
                                               AMGEN INC.
                                               One Amgen Center Drive
                                               Thousand Oaks, CA 91320
                                               Telephone: (805) 447-1000
                                               Facsimile: (805) 447-1010
                                               wendy@amgen.com
                                               kmorley@amgen.com
                                               eagovino@amgen.com

                                               Attorneys for Plaintiffs
                                               Amgen Inc. and Amgen Manufacturing Limited

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 6, 2019, a true and correct copy of the foregoing

  was electronically filed with the Clerk of the Court using CM/ECF. Copies of the foregoing

  document will be served upon interested counsel either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

  who are not authorized to receive electronically Notices of Electronic Filing



                                               By: /s/ John F. O’Sullivan
                                               John F. O’Sullivan
                                               Fla. Bar No. 143154




                                                  5
